Exhibit 10.24
AMENDMENT NO. 2
TO THE RETIREMENT BENEFIT PLAN
FOR ALFRED M. RANKIN, JR.
(As Amended and Restated as of December 1, 2007)
          NACCO Industries, Inc. hereby adopts this Amendment No. 2 to the
Retirement Benefit Plan for Alfred M. Rankin, Jr. (As Amended and Restated as of
December 1, 2007) (the “Plan”), to be effective January 1, 2010. Words used
herein with initial capital letters which are defined in the Plan are used
herein as so defined.
Section 1
     Section 2.1(14) of the Plan is hereby amended in its entirety to read as
follows:
     “Section 2.1(14) ROTCE shall mean the consolidated return on total capital
employed of the Employer as determined by the Employer for a particular Plan
Year.”
Section 2
          Section 2.1(15) of the Plan is hereby deleted in its entirety without
renumbering the remaining provisions of Article II.
Section 3
     Section 4.1(b) of the Plan is hereby amended in its entirety to read as
follows:
               “(b) Earnings Applicable to Covered Employees. For periods on and
after January 1, 2010, at the end of each calendar month during a Plan Year, the
Account of the Participant shall be credited with an amount determined by
multiplying such Participant’s weighted average daily Account balance during
such month by 5%. Notwithstanding the foregoing:

  (i)   No earnings shall be credited for the month in which the Participant
receives the distribution of his Account.     (ii)   In the event that the ROTCE
determined for such Plan Year exceeds 5%, the Account shall retroactively be
credited with the excess (if any) of (i) the amount determined by multiplying
the average balance of such Account during each month of such Plan Year by the
ROTCE determined for such Plan Year, compounded monthly over (ii) 5%. In the
event of a Participant’s Termination of Employment during a Plan Year, the ROTCE
calculation shall be made as of the last day of the month immediately preceding
the date of the Participant’s Termination of Employment during a Plan Year, and
shall be based on the year-to-date ROTCE for the month ending prior to the date
the Participant incurred a Termination of Employment, as calculated by the
Employer. For any subsequent month following such Termination, such ROTCE
calculation shall not apply.”

     EXECUTED this 10th day of November, 2009.

            NACCO INDUSTRIES, INC.
      By:   /s/ Charles A. Bittenbender         Title: Vice President, General
Counsel and Secretary             

1